In The

                                 Court of Appeals
                      Ninth District of Texas at Beaumont
                               _________________
                                 NO. 09-12-00436-CV
                               _________________

                      DANNY RAY MARIONEAUX, Appellant

                                           V.

  JONAH JARRETT RIVERA AND LESLIE D. COOK, INDIVIDUALLY AND
                D/B/A COOK’S NURSERY, Appellees



                      On Appeal from the 172nd District Court
                             Jefferson County, Texas
                            Trial Cause No. E-179,132


                             MEMORANDUM OPINION

       The appellant, Danny Ray Marioneaux, filed a motion to dismiss this appeal. The

motion is voluntarily made by the appellant prior to any decision of this Court. See Tex.

R. App. P. 42.1(a)(1). No other party filed notice of appeal. We grant the motion and

dismiss the appeal.

      APPEAL DISMISSED.




                                           1
                                                 ________________________________
                                                          CHARLES KREGER
                                                               Justice

Opinion Delivered October 18, 2012

Before McKeithen, C.J., Kreger and Horton, JJ.




                                          2